IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42807

STATE OF IDAHO,                                )    2015 Unpublished Opinion No. 738
                                               )
       Plaintiff-Respondent,                   )    Filed: December 1, 2015
                                               )
v.                                             )    Stephen W. Kenyon, Clerk
                                               )
DOUGLAS RAY LANGLEY,                           )    THIS IS AN UNPUBLISHED
                                               )    OPINION AND SHALL NOT
       Defendant-Appellant.                    )    BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Steven J. Hippler, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Kormanik Hallam & Sneed LLP; John R. Kormanik, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Douglas Ray Langley pled guilty to conspiracy to traffic in methamphetamine, Idaho
Code §§ 37-2732B(a)(4)(B), 37-2732B(b), 18-1701; and unlawful possession of a firearm, I.C.
§ 18-3316. The district court imposed a unified sentence of twenty-four years, with a minimum
period of confinement of five years, for conspiracy and a consecutive determinate term of one
year for unlawful possession of a firearm. Langley filed an Idaho Criminal Rule 35 motion,
which the district court denied. Langley appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In


                                               1
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Langley’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Langley’s
Rule 35 motion is affirmed.




                                              2